Exhibit 10.3

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of April 28, 2016 and effective
as of immediately prior to the consummation of the IPO (as defined below) (the
“Effective Time”), among Red Rock Resorts, Inc., a Delaware corporation (the
“Corporation”), Station Holdco LLC, a Delaware limited liability company (the
“Company”), and the Company Unitholders (as defined herein).

 

WHEREAS, in connection with the closing of its initial public offering (the
“IPO”) of Class A Common Stock (as defined herein), the Corporation intends to
consummate the transactions described in the Registration Statement on Form S-1,
as amended (Registration No. 333-207397); and

 

WHEREAS, the parties hereto desire to provide for the exchange of Company Units
(as defined herein) for shares of Class A Common Stock, on the terms and subject
to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

Section 1.1            Definitions.  The following capitalized terms shall have
the meanings specified in this Section 1.1.  Other terms are defined in the text
of this Agreement and those terms shall have the meanings respectively ascribed
to them.

 

“Advisory Firm” means a law or accounting firm that is nationally recognized as
being expert in tax matters.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.  For the purpose of this definition, the term “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of a majority of such Person’s voting stock, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by law or executive order to close.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (x) the number of shares of Class A Common Stock that
would otherwise be delivered to a Company Unitholder in an Exchange pursuant to
Section 2.1, times

 

1

--------------------------------------------------------------------------------


 

(y) the arithmetic average of the volume weighted average prices for a share of
Class A Common Stock on the principal U.S. securities exchange or automated or
electronic quotation system on which the Class A Common Stock trades, as
reported by Bloomberg, L.P., or its successor, for each of the three
(3) consecutive full Trading Days ending on and including the last full Trading
Day immediately prior to the Exchange Date, subject to appropriate and equitable
adjustment for any stock splits, reverse splits, stock dividends or similar
events affecting the Class A Common Stock.  If the Class A Common Stock no
longer trades on a securities exchange or automated or electronic quotation
system, then the amount specified in clause (y) shall be determined in good
faith a majority of the directors of the Corporation that do not have an
interest in the Company Units and shares of Class B Common Stock being
Exchanged.

 

A “Change of Control” shall be deemed to have occurred if or upon:

 

(i)            both the stockholders of the Corporation and the Board of
Directors of the Corporation approve, in accordance with the Corporation’s
certificate of incorporation and applicable law, the sale, lease or transfer, in
one or a series of related transactions, of all or substantially all of the
Corporation’s assets (determined on a consolidated basis), including a sale of
all of the equity interests in the Company, to any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act), other than to any directly or
indirectly wholly owned subsidiary of the Corporation, and such sale, lease or
transfer is consummated;

 

(ii)           both the stockholders of the Corporation and the Board of
Directors of the Corporation approve, in accordance with the Corporation’s
certificate of incorporation and applicable law, a merger or consolidation of
the Corporation with any other Person, other than a merger or consolidation
which would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.01% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, and such merger or consolidation is
consummated; or

 

(iii)          the acquisition, directly or indirectly, by any Person or group
(as such term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, or (b) a corporation or other entity owned, directly or
indirectly, by all of the stockholders of the Corporation in substantially the
same proportions as their ownership of stock of the Corporation) of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of at least 50.01%
of the aggregate voting power of the Voting Securities of the Corporation;
provided, that the Board of Directors of the Corporation recommends or otherwise
approves or determines that such acquisition is in the best interests of the
Corporation and its stockholders.

 

“Change of Control Exchange” has the meaning set forth in Section 2.1(b)(i).

 

“Change of Control Exchange Date” has the meaning set forth in
Section 2.1(b)(iii).

 

2

--------------------------------------------------------------------------------


 

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Unit” means (i) each Unit (as such term is defined in the LLC
Agreement) issued as of the Effective Time and (ii) each Unit or other interest
in the Company that may be issued by the Company in the future that is
designated by the Company as a “Company Unit,” including any interest converted
into or exchanged for a Company Unit.

 

“Company Unitholder” means each holder of one or more Company Units that is a
party hereto as of the date hereof or which becomes a party to this Agreement
pursuant to Section 4.1.

 

“Contribution Notice” has the meaning set forth in Section 2.1(a)(iii).

 

“Corporation” has the meaning set forth in the Preamble.

 

“DB” means German American Capital Corporation and each Permitted Transferee (as
such term is defined in the LLC Agreement) thereof, for so long as such Person
(a) remains a Permitted Transferee (as such term is defined in the LLC
Agreement) and (b) beneficially owns, directly or indirectly, one or more
Company Units.

 

“Effective Time” has the meaning set forth in the Preamble.

 

“Exchange” has the meaning set forth in Section 2.1(a)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Exchange Notice” has the meaning set forth in Section 2.1(a)(ii).

 

“Exchange Rate” means, in respect of any Exchange, a ratio, the numerator of
which shall be the number of shares of Class A Common Stock outstanding
immediately prior to the Exchange and the denominator of which shall be the
number of Company Units owned by the Corporation and its Subsidiaries
immediately prior to the Exchange.  As of the Effective Time, the Exchange Rate
shall be 1, subject to adjustment pursuant to Section 2.2.

 

“Fertitta Holders” means each of (a) FI Station Investor LLC and each Affiliate
of FI Station Investor LLC that becomes a Member, (b) Fertitta Business
Management LLC and each Affiliate of Fertitta Business Management LLC that
becomes a Member, (c) Frank J. Fertitta III, (d) Lorenzo J. Fertitta, (e) each
Affiliate or member of the Family Group (as such

 

3

--------------------------------------------------------------------------------


 

term is defined in the LLC Agreement) of Frank J. Fertitta III or Lorenzo J.
Fertitta, and (f) each Permitted Transferee (as such term is defined in the LLC
Agreement) thereof, for so long as such Person (a) remains a Permitted
Transferee (as such term is defined in the LLC Agreement) and (b) beneficially
owns, directly or indirectly, one or more Company Units.

 

“Fertitta Majority Holder” means the holder of a majority of the Company Units
held by the Fertitta Holders.

 

“IPO” has the meaning set forth in the Preamble.

 

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof, as the same may be
further amended or restated from time to time in accordance with the terms
thereof.

 

“Managing Member” has the meaning set forth in the LLC Agreement.

 

“Member” has the meaning set forth in the LLC Agreement.

 

“notice” has the meaning set forth in Section 4.2.

 

“Permitted Transferee” has the meaning set forth in Section 4.1.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Post-IPO Company Units” means the number of Company Units outstanding after
giving effect to the completion of the IPO (after taking into account the
delivery of shares of Class A Common Stock to the underwriters in respect of any
overallotment option) and the related issuance of Company Units to the
Corporation by the Company in exchange for a portion of the proceeds therefrom,
as such number of Company Units may be equitably adjusted to reflect any
dividend, split, subdivision or combination of shares, or reclassification,
recapitalization, merger, consolidation or other reorganization of or with
respect to the Company Units occurring subsequent to such time.

 

“Retraction Notice” has the meaning set forth in Section 2.1(a)(iii).

 

“SEC” means the Securities and Exchange Commission.

 

“Subsidiary” means a direct or indirect, wholly owned subsidiary of the
Corporation.

 

“Takeover Laws” has the meaning set forth in Section 3.1.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated on
or about the date hereof, among the Corporation, the Company and the Members (as

 

4

--------------------------------------------------------------------------------


 

defined therein), as the same may be further amended or restated from time to
time in accordance with the terms thereof.

 

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

 

“Voting Securities” means any equity securities of the Corporation that are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s Board of
Directors.

 

ARTICLE II

 

Section 2.1            Exchange of Company Units for Class A Common Stock.

 

(a)           Elective Exchanges.

 

(i)            Subject to Section 2.1(d), each Company Unitholder shall be
entitled at any time and from time to time, upon the terms and subject to the
conditions hereof and the LLC Agreement, to surrender Company Units and a
corresponding number of shares of Class B Common Stock (in each case, free and
clear of all liens, encumbrances, rights of first refusal and the like) to the
Company in exchange for the delivery to such Company Unitholder (or its
designee) of either, at the option of the Corporation, (x) a number of shares of
Class A Common Stock that is equal to the product of the number of Company Units
surrendered multiplied by the Exchange Rate or (y) the Cash Settlement (an
exchange of Company Units and Class B Common Stock for Class A Common Stock or
the Cash Settlement, an “Exchange”), provided that any such Exchange is for a
minimum of the lesser of (A) one hundred (100) Company Units and (B) all of the
Company Units then held by such Company Unitholder and its Affiliates, except
that such minimum shall not apply if such Exchange is in connection with the
exercise of any incidental registration rights pursuant to the LLC Agreement;
provided that, notwithstanding anything to the contrary contained herein, a
Company Unitholder shall not be entitled to Exchange Company Units and Class B
Common Stock, and the Corporation and Company shall have the right to refuse to
honor any request for an Exchange, at any time or during any period if the
Corporation or the Company determines based on the advice of counsel that such
Exchange (x) would be prohibited by law or regulation (including, without
limitation, the unavailability of a registration of such Exchange under the
Securities Act of 1933, as amended, or an exemption from the registration
requirements thereof) or (y) would not be permitted under any agreement with the
Corporation, the Company or any of their subsidiaries to which the applicable
Company Unitholder is party (including, without limitation, the LLC Agreement)
or (solely in the case of an Exchange requested by an officer, director or other
personnel of the Corporation, the Company or any of their subsidiaries) any
written policies of the Corporation related to restrictions on trading
applicable to its officers, directors or other personnel.

 

(ii)           A Company Unitholder shall exercise its right to Exchange Company
Units and a corresponding number of shares of Class B Common Stock as set forth
in Section 2.1(a) by delivering to the Company, with a contemporaneous copy
delivered to the

 

5

--------------------------------------------------------------------------------


 

Corporation, in each case during normal business hours at the principal
executive offices of the Company and the Corporation, respectively, (A) a
written election of exchange in respect of the Company Units to be exchanged
substantially in the form of Exhibit A hereto (an “Exchange Notice”), duly
executed by such Company Unitholder, (B) any certificates in such Company
Unitholder’s possession representing such Company Units, (C) any stock
certificates in such Company Unitholder’s possession representing such shares of
Class B Common Stock and (D) if the Corporation, the Company or any exchanging
Subsidiary requires the delivery of the certification contemplated by
Section 2.4(b), such certification or written notice from such Company
Unitholder that it is unable to provide such certification.  Unless such Company
Unitholder timely has delivered a Retraction Notice pursuant to
Section 2.1(a)(iii), an Exchange pursuant to this Section 2.1(a) shall be
effected on the fifth Business Day following the Business Day on which the
Corporation and the Company have received the items specified in
clauses (A)-(D) of the first sentence of this Section 2.1(a)(ii) or such later
date that is a Business Day specified in the Exchange Notice (such Business Day,
the “Exchange Date”).  On the Exchange Date, all rights of the exchanging
Company Unitholder as a holder of the Company Units and shares of Class B Common
Stock that are subject to the Exchange shall cease, and unless the Corporation
has elected Cash Settlement, such Company Unitholder (or its designee) shall be
treated for all purposes as having become the record holder of the shares of
Class A Common Stock to be received by the exchanging Company Unitholder in
respect of such Exchange.

 

(iii)          Within two (2) Business Days following the Business Day on which
the Corporation and the Company have received the Exchange Notice, the
Corporation shall give written notice (the “Contribution Notice”) to the Company
(with a copy to the exchanging Company Unitholder) of its intended settlement
method; provided that if the Corporation does not timely deliver a Contribution
Notice, the Corporation shall be deemed to have not elected the Cash Settlement
method.

 

Notwithstanding anything herein to the contrary, (x) a Company Unitholder may
withdraw or amend its Exchange Notice, in whole or in part, at any time prior to
5:00p.m. New York City time, on the Business Day immediately prior to the
Exchange Date by giving written notice (the “Retraction Notice”) to the Company
(with a copy to the Corporation)  specifying (A) the number of withdrawn Company
Units and corresponding number of shares of Class B Common Stock, (B) if any,
the number of Company Units and corresponding number of shares of Class B Common
Stock as to which the Exchange Notice remains in effect and (C) if the Company
Unitholder so determines, a new Exchange Date or any other new or revised
information permitted in the Exchange Notice, and (y) a Company Unitholder may
specify, in an applicable Exchange Notice, that the Exchange is to be contingent
(including as to timing) upon the occurrence of any transaction or event,
including the consummation of a purchase by another Person (whether in a tender
or exchange offer, an underwritten offering, Change of Control transaction or
otherwise) of shares of Class A Common Stock or any merger, consolidation or
other business combination.  The timely delivery of a Retraction Notice
indicating an entire withdrawal of the Exchange Notice pursuant to clause
(x) above and, in respect of clause (y) above, the termination of the
transaction or event prior to the consummation thereof, shall, in either case,
terminate all of the exchanging Company Unitholder’s, Company’s and

 

6

--------------------------------------------------------------------------------


 

Corporation’s rights and obligations under this Section 2.1(a) arising from that
particular Exchange Notice.

 

(b)           Change of Control. In connection with a Change of Control, and
subject to any approval of the Change of Control by the holders of Class A
Common Stock and Class B Common Stock that may be required:

 

(i)            The Corporation shall have the right to require each Company
Unitholder to Exchange some or all of such Company Unitholder’s Company Units
and a corresponding number of shares of Class B Common Stock (in each case, free
and clear of all liens, encumbrances, rights of first refusal and the like) with
the Corporation or, at the option of the Corporation, any Subsidiary in exchange
for the delivery to the exchanging Company Unitholder (or its designee) of a
number of shares of Class A Common Stock that is equal to the product of the
number of Company Units surrendered multiplied by the Exchange Rate (a “Change
of Control Exchange”); provided that, if the Corporation requires the Company
Unitholders to Exchange less than all of their outstanding Company Units and
corresponding number of shares of Class B Common Stock, each Company
Unitholder’s participation in the required Exchange shall be reduced pro rata. 
For the avoidance of doubt, any Company Units and a corresponding number of
shares of Class B Common Stock held by a Company Unitholder that are not
Exchanged pursuant to a Change of Control Exchange may be Exchanged by such
Company Unitholder pursuant to Section 2.1(a) subject to and in accordance with
the terms thereof.

 

(ii)           The election of the Corporation pursuant to this
Section 2.1(b) shall be at the sole discretion of the Corporation upon the
approval thereof by a majority of the Board of Directors of the Corporation.

 

(iii)          Any Exchange pursuant to this Section 2.1(b) shall be effective
immediately prior to the consummation of the Change of Control (and, for the
avoidance of doubt, shall not be effective if such Change of Control is not
consummated) (the “Change of Control Exchange Date”).  From and after the Change
of Control Exchange Date, (x) the Company Units and shares of Class B Common
Stock Exchanged pursuant to this Section 2.1(b) shall be deemed to be
transferred to the Corporation or the exchanging Subsidiary, as applicable, on
the Change of Control Exchange Date and (y) the exchanging Company Unitholder
shall cease to have any rights with respect to the Company Units and shares of
Class B Common Stock Exchanged pursuant to this Section 2.1(b) (other than the
right to receive shares of Class A Common Stock pursuant to
Section 2.1(b)(i) upon compliance with its obligations under Section 2.1(c)).

 

(iv)          The Corporation shall provide written notice of an expected Change
of Control to all Company Unitholders within the earlier of (x) five
(5) Business Days following the execution of the agreement with respect to such
Change of Control and (y) ten (10) Business Days before the proposed date upon
which the contemplated Change of Control is to be effected, indicating in such
notice such information as may reasonably describe the Change of Control
transaction, subject to applicable law, including the date of execution of such
agreement or such proposed effective date, as applicable, the amount and types
of consideration to be paid

 

7

--------------------------------------------------------------------------------


 

for Company Units and shares of Class B Common Stock or shares of Class A Common
Stock, as applicable, in the Change of Control (which consideration shall be
equivalent whether paid for Company Units and shares of Class B Common Stock or
shares of Class A Common Stock), any election with respect to types of
consideration that a holder of Company Units and shares of Class B Common Stock
or shares of Class A Common Stock, as applicable, shall be entitled to make in
connection with the Change of Control, the percentage of total Company Units and
shares of Class B Common Stock or shares of Class A Common Stock, as applicable,
to be transferred to the acquirer by all shareholders in the Change of Control,
and the number of Company Units and shares of Class B Common Stock held by each
Company Unitholder that the Corporation intends to require to be Exchanged for
shares of Class A Common Stock in connection with the Change of Control. The
Corporation shall update such notice from time to time to reflect any material
changes to such notice. The Corporation may satisfy any such notice and update
requirements described in the preceding two sentences by providing such
information on a Form 8-K, Schedule TO, Schedule 14D-9 or similar form filed
with the SEC.

 

(c)           Exchange Procedure on Change of Control Exchange.  On or prior to
the Change of Control Exchange Date, the Company Unitholder shall deliver to the
Corporation or the exchanging Subsidiary, as applicable, with a contemporaneous
copy delivered to the Company, in each case during normal business hours at the
principal executive offices of the Company and the Corporation, respectively:
(A) an Exchange Notice, duly executed by such Company Unitholder, (B) any
certificates in such Company Unitholder’s possession representing all Company
Units being surrendered by the Company Unitholder, (C) any stock certificates in
such Company Unitholder’s possession representing all shares of Class B Common
Stock being surrendered by the Company Unitholder and (D) if the Corporation,
the Company or the exchanging Subsidiary requires the delivery of the
certification contemplated by Section 2.4(b), such certification or written
notice from such Company Unitholder that it is unable to provide such
certification.

 

(d)           Exchange Consideration.  On the Exchange Date or Change of Control
Exchange Date, as applicable, provided the Company Unitholder has satisfied its
obligations under Section 2.1(a)(ii) or Section 2.1(c), as applicable, the
Company or the Corporation, as applicable, shall deliver or cause to be
delivered to such Company Unitholder (or its designee), at the address set forth
on Schedule A to the LLC Agreement (or at such other address as such party may
designate to the Company), either certificates representing the number of shares
of Class A Common Stock deliverable upon the applicable Exchange, registered in
the name of the relevant exchanging Company Unitholder (or its designee) or, if
the Corporation has so elected, the Cash Settlement, as applicable. 
Notwithstanding the foregoing, the Corporation shall have the right but not the
obligation (in lieu of the Company) to have either the Corporation or, at the
option of the Corporation, any Subsidiary acquire the Company Units any Company
Unitholder is requesting to be exchanged pursuant to Section 2.1(a) or the
Corporation is requiring to be exchanged pursuant to Section 2.1(b) directly
from such Company Unitholder in exchange for shares of Class A Common Stock or,
in the case of an exchange pursuant to Section 2.1(a), at the option of the
Corporation, the Cash Settlement.  If an exchanging Company Unitholder receives
the shares of Class A Common Stock or the Cash Settlement that it is entitled to
receive in connection with an Exchange pursuant to Section 2.1(a) from the
Corporation or any Subsidiary pursuant to this Section 2.1(d), the Company
Unitholder shall have no further right to receive

 

8

--------------------------------------------------------------------------------


 

shares of Class A Common Stock from the Company in connection with that
Exchange.  Notwithstanding anything set forth in this Section 2.1(d) to the
contrary, to the extent the Class A Common Stock is settled through the
facilities of The Depository Trust Company, the Company, the Corporation or the
exchanging Subsidiary will, upon the written instruction of an exchanging
Company Unitholder, deliver the shares of Class A Common Stock deliverable to
such exchanging Company Unitholder through the facilities of The Depository
Trust Company to the account of the participant of The Depository Trust Company
designated by such exchanging Company Unitholder in the Exchange Notice.  Upon a
Company Unitholder exercising its right to Exchange or the occurrence of a
Change of Control Exchange, the Company, the Corporation or the exchanging
Subsidiary, as applicable, shall take such actions as (A) may be required to
ensure that such Company Unitholder receives the shares of Class A Common Stock
or the Cash Settlement that such exchanging Company Unitholder is entitled to
receive in connection with such Exchange pursuant to this Section 2.1, and
(B) may be reasonably within its control that would cause such Exchange to be
treated for purposes of the Tax Receivable Agreement as an “Exchange” (as such
term is defined in the Tax Receivable Agreement).

 

(e)           Cancellation of Class B Common Stock.  Any shares of Class B
Common Stock surrendered in an Exchange shall automatically be deemed cancelled
without any action on the part of any Person, including the Corporation.  Any
such cancelled shares of Class B Common Stock shall no longer be outstanding,
and all rights with respect to such shares shall automatically cease and
terminate.

 

(f)            Expenses.  Subject to any other arrangement or agreement among
the Company and an applicable Unitholder, the Corporation, the Company, any
exchanging Subsidiary and each exchanging Company Unitholder shall bear their
own expenses in connection with the consummation of any Exchange, whether or not
any such Exchange is ultimately consummated, except that the Corporation shall
bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any shares of Class A Common Stock are to be delivered in a name other than
that of the Company Unitholder that requested the Exchange (or The Depository
Trust Company or its nominee for the account of a participant of The Depository
Trust Company that will hold the shares for the account of such Company
Unitholder) or the Cash Settlement is to be paid to a Person other than the
Company Unitholder that requested the Exchange, then such Company Unitholder or
the Person in whose name such shares are to be delivered or to whom the Cash
Settlement is to be paid shall pay to the Corporation the amount of any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, such Exchange or shall establish to the reasonable
satisfaction of the Corporation that such tax has been paid or is not payable.

 

(g)           Publicly Traded Partnership.  Notwithstanding anything to the
contrary herein, if the Board of Directors of the Corporation or the Managing
Member of the Company, as applicable, obtains a written opinion from an Advisory
Firm that interests in the Company do not meet the requirements of Treasury
Regulation Section 1.7704-1(h), the Corporation or the Company, as applicable,
may impose such restrictions on Exchanges as the Corporation or the Company, as
applicable, may reasonably determine to be necessary or advisable so that the
Company is not treated as a “publicly traded partnership” under Section 7704 of
the Code.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if the Corporation or the Company
obtains a written opinion from an Advisory Firm that such an Exchange would pose
a material risk that the Company would be a “publicly traded partnership” under
Section 7704 of the Code.

 

(h)           Other Prohibitions on Exchange.  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Company Unitholder shall not
be entitled or required to Exchange Company Units and shares of Class B Common
Stock to the extent that the Corporation or the Company (or in the case of
clause (A) below, the Company Unitholder) reasonably determines in good faith
that such Exchange (A) would be prohibited by law or regulation or (B) would not
be permitted under any other agreement with the Corporation, the Company or
their respective subsidiaries to which such Company Unitholder is then subject.

 

Section 2.2            Adjustment.  To the extent not reflected in an adjustment
to the Exchange Rate, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed or exchanged into or for another security, securities or
other property, then upon any subsequent Exchange, an exchanging Company
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Company Unitholder would have received if
such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction.  For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed or exchanged into or
for another security, securities or other property, this Section 2.2 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.

 

Section 2.3            Class A Common Stock to be Issued.  (a)  The Corporation
shall at all times reserve and keep available out of its authorized but unissued
Class A Common Stock, solely for the purpose of issuance upon an Exchange, such
number of shares of Class A Common Stock as shall be deliverable upon any such
Exchange; provided, however, that nothing contained herein shall be construed to
preclude the Corporation from satisfying its obligations in respect of any such
Exchange by delivery of unencumbered purchased shares of Class A Common Stock
(which may or may not be held in the treasury of the Corporation or any
subsidiary thereof).

 

(b)           The Corporation has taken and will take all such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions or dispositions of equity
securities of the Corporation (including derivative securities with respect
thereto) and any securities that may be deemed to be equity securities or
derivative securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each director or officer of the
Corporation (including directors-by-deputization)

 

10

--------------------------------------------------------------------------------


 

who may reasonably be expected to be subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to the Corporation upon the
registration of any class of equity security of the Corporation pursuant to
Section 12 of the Exchange Act (with the authorizing resolutions specifying the
name of each such officer or director whose acquisition or disposition of
securities is to be exempted and the number of securities that may be acquired
and disposed of by each such Person pursuant to this Agreement).

 

(c)           If any Takeover Law or other similar law or regulation becomes or
is deemed to become applicable to this Agreement or any of the transactions
contemplated hereby, the Corporation shall use its reasonable best efforts to
render such law or regulation inapplicable to all of the foregoing.

 

(d)           The Corporation covenants that all shares of Class A Common Stock
issued upon an Exchange will, upon issuance, be validly issued, fully paid and
non-assessable and not subject to any preemptive right of stockholders of the
Corporation or to any right of first refusal or other right in favor of any
Person.

 

Section 2.4            Withholding; Certification of Non-Foreign Status.  (a) 
If the Corporation, the Company or any exchanging Subsidiary shall be required
to withhold any amounts by reason of any federal, state, local or foreign tax
rules or regulations in respect of any Exchange, the Corporation, the Company or
such Subsidiary, as the case may be, shall be entitled to take such action as it
deems appropriate in order to ensure compliance with such withholding
requirements, including, at its option, withholding shares of Class A Common
Stock with a fair market value equal to the minimum amount of any taxes that the
Corporation, the Company or such Subsidiary, as the case may be, may be required
to withhold with respect to such Exchange.  To the extent that amounts are (or
property is) so withheld and paid over to the appropriate taxing authority, such
withheld amounts (or property) shall be treated for all purposes of this
Agreement as having been paid (or delivered) to the applicable Company
Unitholder.

 

(b)           Notwithstanding anything to the contrary herein, each of the
Corporation, the Company and any exchanging Subsidiary may, in its discretion,
require that an exchanging Company Unitholder deliver to the Corporation, the
Company or such Subsidiary, as the case may be, a certification of non-foreign
status in accordance with Treasury Regulation Section 1.1445-2(b) prior to an
Exchange.  In the event the Corporation, the Company or such Subsidiary has
required delivery of such certification but an exchanging Company Unitholder
does not provide such certification to the Corporation, the Company or such
Subsidiary, the Corporation, the Company or such Subsidiary, as the case may be,
shall nevertheless deliver or cause to be delivered to the exchanging Company
Unitholder the Class A Common Stock or the Cash Settlement in accordance with
Section 2.1, but subject to withholding as provided in Section 2.4(a).

 

(c)           If the Corporation, the Company or any exchanging Subsidiary
determines that any amounts by reason of any federal, state, local or foreign
tax rules or regulations are required to be withheld in respect of any Exchange,
the Corporation, the Company or such Subsidiary, as the case may be, shall use
commercially reasonable efforts to promptly notify the

 

11

--------------------------------------------------------------------------------


 

exchanging Company Unitholder and shall consider in good faith any theories,
positions or alternative arrangements that such Company Unitholder raises
(reasonably in advance of the date on which the Corporation, the Company or such
Subsidiary believes withholding is required) as to why withholding is not
required or that may avoid the need for such withholding, provided that none of
the Corporation, the Company or such Subsidiary is required to incur additional
costs as a result of such obligation and this Section 2.4(c) shall not in any
manner limit the authority of the Corporation, the Company or such Subsidiary to
withhold taxes with respect to an exchanging Company Unitholder pursuant to
Section 2.4(a).

 

Section 2.5            Tax Treatment.  Unless otherwise required by applicable
law, the parties hereto acknowledge and agree that an Exchange with the Company
or the Corporation shall be treated as a direct exchange between the Corporation
and the Company Unitholder, and an Exchange with an exchanging Subsidiary shall
be treated as a direct exchange between such exchanging Subsidiary and the
Company Unitholder, in each case for U.S. federal and applicable state and local
income tax purposes.  The parties hereto intend to treat any Exchange
consummated hereunder as a taxable exchange for U.S. federal and applicable
state and local income tax purposes except as otherwise agreed to in writing by
the exchanging Company Unitholder and the Corporation.

 

Section 2.6            Contribution of the Corporation.  In connection with any
Exchange between a Company Unitholder and the Company, the Corporation shall
contribute to the Company the shares of Class A Common Stock or Cash Settlement
that the Company Unitholder is entitled to receive in such Exchange.  Unless the
Company Unitholder has timely delivered a Retraction Notice as provided in
Section 2.1(a)(iii), on the Exchange Date (to be effective immediately prior to
the close of business on the Exchange Date) (i) the Corporation shall make a
capital contribution to the Company (in the form of the shares of Class A Common
Stock or the Cash Settlement that the Company Unitholder is entitled to receive
in such Exchange) required under this Section 2.6 and (ii) the Company shall
issue to the Corporation a number of Company Units equal to the number of
Company Units surrendered by the Company Unitholder.  The timely delivery of a
Retraction Notice shall terminate all of the Company’s and the Corporation’s
rights and obligations under this Section 2.6 arising from the Exchange Notice.

 

Section 2.7            Distributions. No Exchange will impair the right of an
exchanging Company Unitholder to receive any distribution for periods ending on
or prior to the Exchange Date for such Exchange (but for which payment had not
yet been made with respect to the Company Units in question at the time the
Exchange is consummated); provided that, for purposes of this Section 2.7, the
exchanging Company Unitholder’s right to receive its pro rata portion of any
distribution by the Company in respect of such periods shall not be deemed
impaired to the extent that the Company has not paid the Corporation its pro
rata portion of such distribution prior to the consummation of the applicable
Exchange.

 

ARTICLE III

 

Section 3.1            Representations and Warranties of the Corporation.   The
Corporation represents and warrants that (i) it is a corporation duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite corporate

 

12

--------------------------------------------------------------------------------


 

power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated hereby and to issue the Class A Common Stock in
accordance with the terms hereof, (iii) the execution and delivery of this
Agreement by the Corporation and the consummation by it of the transactions
contemplated hereby (including the issuance of the Class A Common Stock) have
been duly authorized by all necessary corporate action on the part of the
Corporation, including all actions necessary to ensure that the acquisition of
shares of Class A Common Stock pursuant to the transactions contemplated hereby,
to the fullest extent of the Corporation’s Board of Directors’ power and
authority and to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of anti-takeover laws and regulations of any jurisdiction that may
purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of the Corporation enforceable against the
Corporation in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not (A) result in a violation of the certificate of
incorporation of the Corporation or the bylaws of the Corporation or
(B) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Corporation is a party, or
(C) based on the representations to be made by each Company Unitholder pursuant
to the written election in the form of Exhibit A attached hereto in connection
with Exchanges made pursuant to the terms of the Agreement, result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Corporation or by which any property or asset of the Corporation is bound or
affected, except with respect to clause (B) or (C) for any conflicts, defaults,
accelerations, terminations, cancellations or violations that would not
reasonably be expected to have a material adverse effect on the Corporation or
its business, financial condition or results of operations.

 

Section 3.2            Representations and Warranties of the Company.   The
Company represents and warrants that (i) it is a limited liability company duly
formed and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
(iii) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company, (iv) this
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, (v) it is an entity treated as a partnership for U.S. federal
income tax purposes and is not classified as a “publicly traded partnership” as
defined under Section 7704 of the Code, and (vi) the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (A) result in a violation of
the certificate of formation of the Company or the LLC Agreement or (B) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a

 

13

--------------------------------------------------------------------------------


 

default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company or by which any
property or asset of the Company is bound or affected, except with respect to
clause (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations that would not reasonably be expected to have a
material adverse effect on the Company or its business, financial condition or
results of operations.

 

Section 3.3            Representations and Warranties of the Company
Unitholders.  Each Company Unitholder, severally and not jointly, represents and
warrants that (i) if it is not a natural person, that it is duly incorporated or
formed and, to the extent such concept exists in its jurisdiction of
organization, is existing and in good standing under the laws of such
jurisdiction, (ii) it has all requisite legal capacity and authority to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby, (iii) if it is not a natural person, the execution and delivery of this
Agreement by it and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate or other entity action on
the part of such Company Unitholder, (iv) this Agreement constitutes a legal,
valid and binding obligation of such Company Unitholder enforceable against it
in accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally and (v) the execution,
delivery and performance of this Agreement by such Company Unitholder and the
consummation by such Company Unitholder of the transactions contemplated hereby
will not (A) if it is not a natural person, result in a violation of the
certificate of incorporation, bylaws or other organizational documents of such
Company Unitholder, (B) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Company Unitholder is a
party or by which any property or asset of such Company Unitholder is bound or
affected, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Company Unitholder, except with respect to
clause (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations that would not in any material respect result in the
unenforceability against such Company Unitholder of this Agreement.

 

ARTICLE IV

 

Section 4.1            Additional Company Unitholders.  To the extent a Company
Unitholder validly transfers any or all of such holder’s Company Units and
shares of Class B Common Stock to another Person in a transaction in accordance
with, and not in contravention of, the LLC Agreement, then such transferee
(each, a “Permitted Transferee”) shall have the right to execute and deliver a
joinder to this Agreement, substantially in the form of Exhibit B hereto,
whereupon such Permitted Transferee shall become a Company Unitholder
hereunder.  To the extent the Company issues Company Units in the future, then
the holder of such Company Units shall have the right to execute and deliver a
joinder to this Agreement, substantially in the form of Exhibit B hereto,
whereupon such holder shall become a Company Unitholder hereunder.  Except as
set forth in this Section 4.1, a Company Unitholder may not assign or transfer
any of its rights or obligations under this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 4.2            Notifications.  Any notice, demand, consent, election,
approval, request, or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service, electronic
mail (e-mail) or by facsimile transmittal.  A notice must be addressed:

 

If to the Corporation or the Company at:

 

1505 South Pavilion Center Drive

Las Vegas, Nevada 89135

Telephone: 

Facsimile: 

Attention:  Richard J. Haskins, President

 

with a copy (which shall not constitute notice to the Corporation or the
Company) to:

 

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, California 90017
Telephone: 
Facsimile: 
Attention:  Deborah J. Conrad

 

If to any Company Unitholder, to the address and other contact information set
forth in the records of the Company from time to time.

 

A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered.  A notice that is sent by mail will be
deemed given:  (i) three (3) Business Days after such notice is mailed to an
address within the United States of America or (ii) seven (7) Business Days
after such notice is mailed to an address outside of the United States of
America.  A notice sent by recognized overnight delivery service will be deemed
given when received or refused.  A notice sent by e-mail or facsimile shall be
deemed given upon receipt of a confirmation of such transmission, unless such
receipt occurs after normal business hours, in which case such notice shall be
deemed given as of the next Business Day.  The Company or the Corporation may
designate, by notice to all of the Company Unitholders, substitute addresses or
addressees for notices; thereafter, notices are to be directed to those
substitute addresses or addressees.  Company Unitholders may designate, by
notice to the Company and the Corporation, substitute addresses or addressees
for notices; thereafter, notices are to be directed to those substitute
addresses or addressees.

 

Section 4.3            Complete Agreement.  This Agreement, together with the
LLC Agreement, constitutes the entire agreement and understanding among the
parties with respect to the subject matter hereof and thereof, and supersedes
all prior agreements or arrangements (written and oral), including any prior
representation, statement, condition or warranty between the parties relating to
the subject matter hereof and thereof.

 

15

--------------------------------------------------------------------------------


 

Section 4.4            Applicable Law; Venue; Waiver of Jury Trial.  (a)  The
parties hereto hereby agree that all questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware without giving
effect to any choice of law or conflict of law provision or rule,
notwithstanding that public policy in Delaware or any other forum jurisdiction
might indicate that the laws of that or any other jurisdiction should otherwise
apply based on contacts with such state or otherwise.

 

(b)           Each of the parties hereto submits to the exclusive jurisdiction
of the Court of Chancery in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court.  Each party hereto also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party hereto with respect thereto. 
The parties hereto each agree that final judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding on it and may
be enforced in any court to the jurisdiction of which it is subject by a suit
upon such judgment.

 

(c)           EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.4.

 

Section 4.5            References to this Agreement; Headings.  Unless otherwise
indicated, “Sections,” “clauses” and “Exhibits” mean and refer to designated
Sections, clauses, and Exhibits of this Agreement.  Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise.  All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement.  All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.

 

16

--------------------------------------------------------------------------------


 

Section 4.6            Binding Provisions.  This Agreement is binding upon, and
inures to the benefit of, the parties hereto and their respective personal and
legal representatives, heirs, executors, successors and Permitted Transferees.

 

Section 4.7            Construction.  Common nouns and pronouns and any
variations thereof shall be deemed to refer to masculine, feminine, or neuter,
singular or plural, as the identity of the Person, Persons or other reference in
the context requires.  Every covenant, term and provision of this Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any party hereto.  Any reference to any statute, law, or regulation,
form or schedule shall include any amendments, modifications, or replacements
thereof.  Any reference to any agreement, contract or schedule, unless otherwise
stated, shall include any amendments, modifications, or replacements thereof. 
Whenever used herein, “or” shall include both the conjunctive and disjunctive
unless the context requires otherwise, “any” shall mean “one or more,” and
“including” shall mean “including, without limitation.”

 

Section 4.8            Severability.  It is expressly understood and agreed that
if any provision of this Agreement or the application of any such provision to
any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the application of such provision to any party or circumstance
other than those to which it is so determined to be invalid or unenforceable,
shall not be affected thereby, and each provision hereof shall be enforced to
the fullest extent permitted by law so long as the economic or legal substance
of the matters contemplated by this Agreement is not affected in any manner
materially adverse to any party.  If the final judgment of a court of competent
jurisdiction declares or finds that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or portion of the term or provision, or to delete specific words or
phrases, and to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  If such court of competent
jurisdiction does not so replace an invalid or unenforceable term or provision,
the parties hereto will negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the matters contemplated hereby are fulfilled
to the fullest extent possible.

 

Section 4.9            Counterparts.  This Agreement and any amendments may be
executed simultaneously in two or more counterparts and delivered via facsimile
or .pdf, each of which shall be deemed an original and all of which, when taken
together, shall constitute one and the same document.  The signature of any
party to any counterpart shall be deemed a signature to, and may be appended to,
any other counterpart.

 

Section 4.10          No Third-Party Beneficiaries.  This Agreement is not
intended to, and does not, provide or create any rights or benefits of any
Person other than the parties specified in Section 4.6 and any exchanging
Subsidiary selected by the Corporation.

 

17

--------------------------------------------------------------------------------


 

Section 4.11          Mutual Drafting.  The parties hereto are sophisticated and
have been represented by attorneys throughout the transactions contemplated
hereby who have carefully negotiated the provisions hereof.  As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

Section 4.12          Rights and Remedies Cumulative.  The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.  No failure by any
party to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement or condition.

 

Section 4.13          Amendment.  The provisions of this Agreement may be
amended only by the affirmative vote or written consent of each of (i) the
Corporation, (ii) the Company, (iii) Company Unitholders holding a majority of
the then outstanding Company Units (excluding Company Units held by the
Corporation) and (iv) as long as DB or the Fertitta Holders hold a number of
Company Units that is equal to or greater than ten percent (10%) of the Post-IPO
Company Units, the consent of DB and/or the Fertitta Majority Holder, as
applicable; provided that no amendment may disproportionately affect the rights
of a Company Unitholder (compared to Company Unitholders of Company Units of the
same class) without the consent of such Company Unitholder.

 

Section 4.14          Tax Treatment.  This Agreement shall be treated as part of
the partnership agreement of the Company as described in Section 761(c) of the
Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations promulgated thereunder.

 

Section 4.15          Specific Performance.  The parties recognize that
irreparable injury will result from a breach of any provision of this Agreement
and that money damages would be inadequate to fully remedy the injury. 
Accordingly, in the event of a breach or threatened breach of one or more of the
provisions of this Agreement, any party that may be injured (in addition to any
other remedies that may be available to that party) shall be entitled (without
the need to post any bond, surety, or other security) to one or more preliminary
or permanent orders (a) restraining and enjoining any act that would constitute
a breach or (b) compelling the performance of any obligation that, if not
performed, would constitute a breach.

 

Section 4.16          Independent Nature of Company Unitholders’ Rights and
Obligations.  The obligations of each Company Unitholder hereunder are several
and not joint with the obligations of any other Company Unitholder, and no
Company Unitholder shall be responsible in any way for the performance of, or
failure to perform, the obligations of any other Company Unitholder hereunder. 
The decision of each Company Unitholder to enter into this Agreement has been
made by such Company Unitholder independently of any other Company

 

18

--------------------------------------------------------------------------------


 

Unitholder.  Nothing contained herein, and no action taken by any Company
Unitholder pursuant hereto, shall be deemed to constitute the Company
Unitholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Company Unitholders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby and the Corporation acknowledges that the
Company Unitholders are not acting in concert or as a group, and the Corporation
will not assert any such claim, with respect to such obligations or the
transactions contemplated hereby.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

RED ROCK RESORTS, INC.

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

STATION HOLDCO LLC

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Managing Member

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

FI STATION INVESTOR LLC

 

 

 

 

By: 

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

FERTITTA BUSINESS MANAGEMENT LLC

 

 

 

 

By:

/s/

 

Name:

Frank J. Fertitta III

 

Title:

General Manager

 

 

 

 

By:

/s/

 

Name:

Lorenzo J. Fertitta

 

Title:

General Manager

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

 

By:

/s/

 

 

Name:

Jeffrey T. Welch

 

 

Title:

Managing Director

 

By:

/s/

 

 

Name:

Larney J. Bisbano

 

 

Title:

Director

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

OAKTREE SC INVESTMENTS CTB, LLC

 

 

 

 

By:

OCM FIE, LLC

 

Its:

Manager

 

 

 

 

By:

/s/

 

Name:

Kaj Vazales

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/

 

Name:

David Quick

 

Title:

Authorized Signatory

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Marc J. Falcone

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Richard J. Haskins

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Kevin L. Kelley

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

Thomas Friel Nevada Trust

 

 

 

By:

/s/

 

Name:

Thomas M. Friel

 

Title:

Trustee

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Scott M Nielson

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

CAVALLARO FAMILY TRUST

 

 

 

By:

/s/

 

Name:

Stephen L. Cavallaro

 

Title:

Trustee

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
EXCHANGE NOTICE

 

Red Rock Resorts, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada 89135

Telephone: 

Facsimile: 

Attention:  Richard J. Haskins, President

 

Station Holdco LLC

% Red Rock Resorts, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada 89135

Telephone: 

Facsimile: 

Attention:  Richard J. Haskins, President

 

Reference is hereby made to the Exchange Agreement, dated as of April 28, 2016
(the “Exchange Agreement”), among Red Rock Resorts, Inc., a Delaware
corporation, Station Holdco LLC, a Delaware limited liability company (the
“Company”), and the Company Unitholders (as defined therein) from time to time
party thereto. Capitalized terms used but not defined herein shall have the
meanings given to them in the Exchange Agreement.

 

The undersigned Company Unitholder hereby transfers to the Company, the
Corporation or the exchanging Subsidiary, as applicable, the number of Company
Units and shares of Class B Common Stock set forth below in Exchange for either
shares of Class A Common Stock to be issued in its name (or the name of its
designee) as set forth below or, at the option of the Corporation, the Cash
Settlement payable to the account set forth below, in accordance with the terms
of the Exchange Agreement.

 

Legal Name of Company Unitholder:

 

Desired Exchange Date (if applicable):

 

[Maximum](1) Number of Company Units and shares of Class B Common Stock to be
Exchanged:

 

--------------------------------------------------------------------------------

(1)         In connection with any underwritten offering of Class A Common Stock
that includes an option granted to the underwriters to acquire additional shares
of Class A Common Stock, the Company Unitholder shall specify the maximum number
of Company Units and shares of Class B Common Stock desired to be exchanged
assuming such option is exercised and the amount of Company Units and Class B
Common Stock exchanged in connection with such offering will be limited to the
amount necessary to fulfill the delivery obligation upon exercise of the option.

 

A-1

--------------------------------------------------------------------------------


 

If the Company Unitholder desires the shares of Class A Common Stock be settled
through the facilities of The Depositary Trust Company (“DTC”), please indicate
the account of the DTC participant below.

 

If the Company Unitholder desires the shares of Class A Common Stock be settled
through the delivery of certificates to the Company Unitholder or its designee,
please indicate the following:

 

Legal Name for Certificates:

 

Address for Delivery of Certificates:

 

If the Corporation elects Cash Settlement:

 

Account Number:

 

Legal Name of Account Holder:

 

The undersigned Company Unitholder hereby represents and warrants that (i) the
Company Unitholder has all requisite legal capacity and authority to execute and
deliver this Exchange Notice and to perform the undersigned’s obligations
hereunder; (ii) the execution and delivery of this Exchange Notice and the
consummation of the Exchange have been duly authorized by all necessary
corporate or other entity action on the part of the Company Unitholder;
(iii) this Exchange Notice constitutes a legal, valid and binding obligation of
the undersigned Company Unitholder enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally; (iv) the Company Units and shares of
Class B Common Stock subject to this Exchange Notice are being transferred to
the Company, the Corporation or the exchanging Subsidiary, as applicable, free
and clear of any pledge, lien, security interest, encumbrance, equities or
claim; (v) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Company Units and shares of
Class B Common Stock subject to this Exchange Notice is required to be obtained
by the undersigned for the transfer of such Company Units and shares of Class B
Common Stock to the Company, the Corporation or the exchanging Subsidiary, as
applicable; and (vi) the Company Unitholder is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act of 1933, as
amended, and is not acquiring the shares of Class A Common Stock with the intent
to distribute them in violation of the Securities Act of 1933, as amended.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Company as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to

 

A-2

--------------------------------------------------------------------------------


 

transfer the Company Units subject to this Exchange Notice and to deliver to the
undersigned the shares of Class A Common Stock or the Cash Settlement to be
delivered in Exchange therefor.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

 

Name:

 

 

 

Dated:

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of April 28, 2016 (the “Agreement”), among Red Rock
Resorts, Inc., a Delaware corporation (the “Corporation”), Station Holdco LLC, a
Delaware limited liability company (the “Company”), and each of the Company
Unitholders from time to time party thereto. Capitalized terms used but not
defined in this Joinder Agreement shall have the meanings given to them in the
Agreement. The Company, the Corporation and the undersigned agree that all
questions concerning the construction, validity and interpretation of this
Joinder Agreement shall be governed by, and construed in accordance with, the
law of the State of Delaware, without giving effect to any choice or conflict of
law provision or rule, notwithstanding that public policy in Delaware or any
other forum jurisdiction might indicate that the laws of that or any other
jurisdiction should otherwise apply based on contacts with such state or
otherwise.  In the event of any conflict between this Joinder Agreement and the
Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned, having acquired shares of Class B Common Stock and Company
Units, hereby joins and enters into the Agreement. By signing and returning this
Joinder Agreement to the Company and the Corporation, the undersigned
(i) accepts and agrees to be bound by and subject to all of the terms and
conditions of and agreements of a Company Unitholder contained in the Agreement,
with all attendant rights, duties and obligations of a Company Unitholder
thereunder and (ii) makes each of the representations and warranties of a
Company Unitholder set forth in Section 3.3 of the Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Agreement shall treat the execution and delivery hereof by the undersigned as
the execution and delivery of the Agreement by the undersigned and, upon receipt
of this Joinder Agreement by the Company and the Corporation, the signature of
the undersigned set forth below shall constitute a counterpart signature to the
signature page of the Agreement.

 

Name:

 

 

 

Address for Notices:

 

 

With copies to:

 

 

B-1

--------------------------------------------------------------------------------